DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 57-58 are new.
Claims 2, 4-9, 14-25, 27-40, 44, and 51-53 are canceled.
Claims 3 and 43 are withdrawn.
Claims 1, 10-13, 26, 41-42, 45-50 and 54-58 are under examination.

Rejections Maintained
Claim Rejections - 35 USC § 103
Claims 1, 10-13, 41-42, 45, 48, and 50 remain rejected under 35 U.S.C. 103 as being unpatentable over O’Keefe (US7470521, published 12/30/2008), in view of Logsdon (US2010/0249038, published 09/30/2010), Schmidt (US2004/0142391, published 07/22/2004), Van Heijst (Ann. N.Y. Acad. Sci. Vol. 1043, Pg. 725-733, 2005), and Bachmeier (Ann. N.Y. Acad. Sci. Vol. 1126, Pg. 283-287, 2008).
Applicant’s Arguments over All 103 Rejections:  The rejection of claims 1, 10-13, 41, 42, 45, 48-50, 55 and 56 under 35 U.S.C. §103 over O'Keefe et al., in view of Logsdon et al., Schmidt et al., Van Heijst et al. (Ann. N.Y. Acad, Sci. 1043: 725-733 (2005)), Bachmeier et al. (Ann. N.Y. Acad, Sci. 1126:283-287 (2008)), Gruber, Kanda, and Thomas is respectfully traversed. 
The Office has proposed two mechanisms for treating metastatic cancer using cytotoxic monoclonal antibodies: (1) anti-CML antibodies would block RAGE activation as they sequester its ligands to thereby treat cancer; and (2) killing cancer cells with a cytotoxic antibody. However, in the case of mechanism (1), although the cited references show that activation of RAGE fuels cancer growth and progression, and that CML can activate RAGE, there is no evidence that blocking CML activation of RAGE will have any effect on metastatic cancer, because RAGE is activated by many different ligands which are up-regulated during cancer. With regard to mechanism (2) the Office has only relied on “Common Knowledge” or “Well Known” prior art, to show killing cancer cells with a cytotoxic antibody, and has failed to provide a reason why one of ordinary skill in the art would choose CML as the target antigen. Furthermore, the Office has failed to make any factual finding that using a cytotoxic anti-CML antibody to treat metastatic cancer would produce a predictable result (or even a reasonable expectation of success), without some proof-principal experiment to validate that CML is a suitable target for an anti-cancer antibody.
O'Keefe et al. describes RAGE protein derivatives. In particular is described a RAGE-lg fusion protein (col. 1, lines 63-67). It is noted that binding of ligands to RAGE initiates a sustained period of cellular activation mediated by receptor-dependent signaling (col. 1, lines 21-24). “RAGE binds AGEs and other ligands, including [HMGB14], amyloid B-peptide, S100/calgranulin family proteins and leukocyte integrins . ...” “Given the importance of RAGE and its ligands (e.g., HMGB1) in a number of significant human disorders (e.g., diabetes, cancer, chronic inflammatory diseases, . . . ), it would be beneficial to identify agents that could be useful for treating disorders mediated by RAGE and its ligands” (col. 1, lines 53-59). Under “Methods of Treatment” it is stated that administering an effective amount of a RAGE-Ig fusion protein could treat various cancers, tumors and proliferative disorders (col. 22, line 19 to col. 23, line14). Furthermore, it is noted that “Tumor cells also exhibit an increased expression of RAGE ligand, particularly HMGB1” (col. 24, lines 29-35). All the example are either relate to preparation of the RAGE-Ig fusion protein, or to in vitro testing in cell cultures of the ability of the RAGE-Ig fusion protein to block activation of RAGE. O’Keefe etal. is silent regarding anti-CML antibodies, or if CML activation of RAGE plays a role in metastatic cancer.
Applicant invites the Examiner to identify the location of the teaching, suggestion or motivation found in the prior art if he believes that a finding that the result would be predictable is not required to maintain the rejection.
Logsdon et al. describes antagonists of RAGE. The antagonists are novel peptides which are short, about 10 to 14mers, designed to interfere with S100P activation of RAGE in vivo, to reduce tumor growth and metastasis, and increase the effectiveness of gemcitabine chemotherapy (par. [0029]-[0031]). Extensive in vitro and in vivo studies are described which indicate that the RAGE antagonist of Logsdon et al. not only block S100P interaction with RAGE, but also S100A4 and amphoterin (HGMB1), and furthermore are effective at blocking RAGE in vivo (par. [0117]-[0131]).
Logsdon et al. includes an extensive review of the biology of RAGE, its ligands, and the role of RAGE and its ligands in cancer. RAGE is expressed in most tissues and is present on many different types of cells (par. [0006]), and is expressed in a variety of human cancers (par. [0007]). “In the adult, RAGE appears to act primarily in pathological responses as a receptor for a very broad range of ligands . . . " (par. [0008]). Logsdon et.al. notes that (par. [0009)): RAGE ligands such as high-mobility group box-1 (HMGB1 or HMG-1, also called amphoterin) and members of the S100/calgranulin family of proteins, are up-regulated in both cancer and inflammation. Inhibition of RAGE reduces the growth, motility, and invasiveness of natural and implanted tumors in nude mice. S100P, a member of the S100/calgranulin family of proteins, stimulates colon cancer cell growth (par. [0007]). Other RAGE ligands include S100A4, S100B, S100A12, amyloid-B-protein, and 8 fibril sheets (par. [0064]). Of the more than 20 members of the S100/calgranulin family of proteins, only a few have been implicated in cancer, with overexpression and silencing of S100P in particular having been correlated with increased or decreased pancreatic tumor growth in animal models (par. [0079]). Also noted are the studies of HMGB1 activation of RAGE and its role in cancer (par. [0085]- 0090)).
Logsdon et al. also discusses that AGEs can bind and activate RAGE (par. [0082]). It is noted that AGEs accumulate during aging, diabetes, and inflammatory diseases including renal failure, and that CML is the most common type of AGE in vivo (id.). This reference cites Van Heijst et al. (discussed below) for its discussion of the AGEs role in cancer (par. [0083]). However, the specific contribution of AGEs in the growth and invasion of melanoma are unknown, because several other RAGE ligands are also likely to be expressed and secreted by tumor cells (par. [0084)).
Schmidt et al. describes methods for determining whether a compound is capable of inhibiting the interaction of a peptide with RAGE. The various examples study CML activation of RAGE in normal cells in cell cultures (in vitro), and in normal mice (in vivo), and notes that CML activates cell signaling pathways (par. [0076]). Anti- RAGE IgG is used to inhibit the activation of RAGE (Id.). “These data importantly extend our knowledge regarding pathogenic AGEs likely involved in the development of complications that arise in a range of AGE (CML-) associated disorders such as diabetes, aging, inflammation and renal failure . . . “ (par. [0098]). Schmidt et al. is silent regarding cancer and cancer metastasis, as well as anti-CML antibodies.
Van Heijst et al. is a scientific article entitled “Advanced Glycation End products in Human Cancer Tissues.” The experiments described identify the presence of CML in various cancer tissues. In the introduction is stated that AGEs have been linked to several detrimental processes associated with aging, including Alzheimer’s disease, atherosclerosis, diabetes and heart failure (paragraph bridging pages 725-726). It is noted that (page 730, under “DISCUSSION”: citations omitted): Besides in tumor cells, CML was also found in stromal components such as fibroblasts, macrophages, and capillaries. The positive CML staining of macrophages is supported by previous studies, which showed that CML can bind to macrophages through the macrophage scavenger receptor.
Next to this, CML can also bind to RAGE. Via this interaction, CML-modified proteins may be involved in the biology of tumors through the activation of transcription factor NF-k, the upregulation of vascular endothelial growth factor (VEGF), vascular cell adhesion molecule 1 (VCAM-1), tissue factor (which could explain the CML positivity of capillaries), and the induction of intracellular reactive oxygen species. In addition, the presence of CML could lead to enhanced cancer progression by inducing DNA damage. RAGE expression was also found to be strongly associated with the invasive and metastatic activity of pancreatic and gastric carcinomas. Therefore, it will be fascinating to determine whether CML can exert an effect on the metastatic potential of tumors and whether this particular RAGE expression pattern in pancreatic and gastric cancer also applies to other tumors. Van Heijst et al. is silent regarding using anti-CML antibodies to treat cancer.
Bachmeier et al. is a scientific article entitled “Maillard Products as Biomarkers in Cancer.” Described are experiments which found the presence of CML is breast cancer tissues from patients and in breast cancer cell lines (Abstract). In the “DISCUSSION” is noted that (page 286, 2"? column; citations omitted): Many reports have confirmed the expression of RAGE in various human tumors since the first report. The possible relevance of the activated AGE-RAGE pathway for tumor progression has been studies by the group of Schmidt et al. They demonstrated that blockade of RAGE-amphoterin decreased growth and metastases of both implanted tumors and tumors developing spontaneously in susceptible mice. These data together with various other reports indicate that activation of the RAGE induces signal transduction pathways important for tumor progression and metastasis. Bachmeier et al. is silent regarding using anti-CML antibodies to treat cancer. Gruber, Kanda and Thomas have only been cited for elements of dependent claims.
The Office has taken the position that “killing cells with a cytotoxic antibody is part of the knowledge of one of ordinary skill in this art and this is a well-known mechanism of action for anti-cancer antibodies” and that causing clearance of cells expressing an antigen is a “well-known mechanism of action of anti-cancer antibodies via functions such as ADCC and CDC.” No references have been cited.’ In order to understand the science behind anti-cancer antibodies, and the level of ordinary skill in the anti-cancer antibody art, applicant has provide several references in an IDS: Scott et al. cited as x800; Baxevanis® cited as x703; and Targeted Cancer Therapies"® cited as x101.
Scott et al. is a review article of antibody therapy of cancer. Three different mechanisms of tumor cell killing are highlighted: (1) direct action of the antibody (through receptor blockade or agonist activity, induction of apoptosis, or delivery of a drug or cytotoxic agent), (2) immune-mediated cell killing mechanisms (including CDC, ADCC, and regulation of T cell function), and (3) specific effects of an antibody on tumor vasculature and stroma (p. 278, 1° col., and p. 280, Figure 1). The safety and efficacy of a therapeutic antibody for treating cancer vary depending on the nature of target antigen: (1) the target antigen should be abundant and accessible on the cancer cells; (2) the target antigen should be expressed homogenously and consistently by the cancer cells; (3) the target antigen should be expressed exclusively on the cancer cells; (4) antigen secretion should be minimal to avoid binding of the antibody in circulation and preventing sufficient antibody from reaching the cancer cells; and (5) if the mechanism of action is ADCC or CDC, then the antibody-antigen complex should not be rapidly internalized, while rapid internalization is desirable if the mechanism of action is downregulation of cell surface receptor (p. 279, 2" col.). Considerable effort has been invested in identifying new antigen targets that are suitable for antibody-based therapies in cancer: serological, genomic, proteomic and bioinformatic databases have been used to identify antigens and receptors that are overexpressed in tumor cell populations or that are linked to gene mutations identified as driving cancer cell proliferation (p. 280, 1% col.). Successful development of candidate antibodies involves a complex process of scientific and preclinical evaluations (Id.). Essential preclinical characterizations include, inter alia, analysis of in vivo antibody localization and distribution, and observation of in vivo therapeutic activity (p. 280, 2" col.).
Baxevanis is a review article of antibody-based cancer therapy. There are several obstacles to successful antibody therapy described, including heterogeneous antigen express of the malignant cells, antigen density too low for antibody effectiveness, and tumor antigen release causing antibody binding to free-floating antigen (p. 446, 2" col.). Cetuximab is described as preventing ligand binding to EGFR, causing deactivation of EGFR signaling in cells dependent on this pathway (p. 443, 2"¢ col.).
Targeted Cancer Therapies is a fact sheet about targeted cancer therapies published by the National Cancer Institute. The article describes several different anti- cancer antibodies, including cetuximab: this monoclonal antibody binds to the external portion of EFGR to prevent the receptor from being activated and leads to antiproliferative effects (p. 3).
The framework for determining obviousness under 35 U.S.C. 103 is a question of law based on underlying factual inquiries. The factual inquiries include (A) determining the scope and content of the prior art; (B) ascertaining the differences between the claimed invention and the prior art; and resolving the level of ordinary skill in the pertinent art (M.P.E.P. §2141(II)). Once the factual inquiries are resolved, Office personnel must determine whether the claimed invention would have been obvious to one of ordinary skill in the art, by clear articulation of the reason(s) why the claimed invention would have been obvious (M.P.E.P. §2141/(Ill)). Rationale that may support a conclusion of obviousness are provided under the Exemplary Rationales described in M.P.E.P. §2143(1). Every exemplary rationale (A)-(F) that may support a conclusion of obviousness also requires a specific factual finding that the proposed modification to the prior art would provide “predictable results”, except (G) some teaching, suggestion, or motivation in the prior art (M.P.E.P. §2143(I)(A)-(G)). Since the Office has not identified some teaching, suggestion, or motivation in the prior art as the rationale, a factual finding that the proposed modification would provide predictable results is required to set forth a prima facie case of obviousness. “If any of these findings cannot be made, then this rationale cannot be used to support a conclusion that the claim would have been obvious to one of ordinary skill in the art” (Id.). 
O’Keefe et al. and Logsdon et al. describe that many different ligands bind and active RAGE, including HMGB1, S100A4, S100B, S100A12, amyloid-B-protein, 8 fibril sheets, leukocyte integrins, and AGEs such as CML. HMGB1 and S100P have been specifically implicated in cancer. O'Keefe et al. treats cancer by blocking the activation of RAGE by HMGB1 with a RAGE-lg fusion protein, which is capable of binding all RAGE ligands. Logsdon et al. treats cancer using antagonists designed to interfere with $100P activation of RAGE in vivo, and demonstrate that it blocks several different ligands from activating RAGE. Combined, O'Keefe et al. and Logsdon et al. teach blocking activation of RAGE can treat cancer. They do not teach that CML should be targeted, or that preventing activation of RAGE by CML will treat cancer or prevent cancer metastasis.
As noted in the Office Action, Schmidt et al. do demonstrate that CML activates RAGE. However, Schmidt et al. only examine normal tissue and normal mice, and do not consider cancer or cancer metastasis. Schmidt et al. do not provide guidance if CML activation of RAGE is implicated in cancer, and do not validate CML as a target for treating or preventing cancer metastasis. In other words, Schmidt et al. do not answer the question whether the other activators of RAGE, such as HMGB1 and S100P, are sufficient to hide any anti-cancer effect caused by blocking only CML activation of RAGE. Both Logsdon et al. and Van Heijst et al. recognize the lack of understanding of the role of CML in cancer."'
Both Van Heijst et al. and Bachmeier et al. demonstrate that CML is prevalent in cancer tissue, and is an antigen highly expressed in cancer (as well as other tissues and cell types). Neither reference, however, demonstrates that CML activation of RAGE is implicated in cancer, and do not validate CML as a target for treating or preventing cancer metastasis.
Gruber, Kanda and Thomas have only been cited for elements of dependent claims.
Regarding mechanism (1) the knowledge in the field regarding cytotoxic antibodies to kill cancer cells does not provide any guidance regarding CML activation of RAGE in cancer, and does not validate CML as a target for treating or preventing cancer metastasis. Furthermore, regarding mechanism (2), Scott et al., Baxevanis, and Targeted Cancer Therapies, teach that not every antigen expressed on cancer cells is a suitable target for antibody therapy. Several failure mechanisms are possible, and validation of the target or proof-of-principal experiments which identify the ability of the therapeutic antibody to target and kill cancer cells without causing severe off-target effects, is necessary. This need not be an in vivo demonstration of treating cancer with the antibody, however it must in some way address the primary mechanisms for failure of the proposed method of treatment. Without addressing these primary mechanisms for failure, there is no reason to use the antibody to treat cancer. Furthermore, without addressing these primary mechanisms for failure, there is no way to predict if the treatment will be effective, nor even if the treatment will have a reasonable expectation of success.
The Office has cited Logsdon et al. as providing evidence that it would be predictable that an anti-CML antibody would be effective for treating cancer by mechanism (1). However, the novel peptides of Logsdon et al. target RAGE directly, and was demonstrated by experiments in Logsdon et al. to prevent activation of RAGE not only by S100P, but other activators of RAGE. In contrast, an anti-CML antibody targets only a single ligand of RAGE, and would not be expected to have any effect on the ability of other RAGE ligands to active RAGE. Logsdon et al. do not provide guidance on the predictability of an anti-CML antibody to treat metastatic cancer.
The Office has cited cetuximab as evidence that an antibody which targets a cancer antigen that is also expressed in multiple tissue allows for prediction that an anti- CML antibody would be effective to treat metastatic cancer. However, cetuximab targets a receptor, to prevent activation of the receptor, to treat cancer. In contrast, CML is the ligand, not the receptor - RAGE is the receptor. Furthermore, cetuximab operates by mechanism (1) to prevent activation of the receptor, not by mechanism (2), marking the cell for destruction by the immune system. According cetuximab does not provide guidance on the predictability of an anti-CML antibody to treat metastatic cancer.
The applied references do not demonstrate that CML plays an important role in RAGE activation in metastatic cancer. Other ligands of RAGE, such as HMGB1 and S100P, are important activators of RAGE. Blocking activation of RAGE by CML has not been demonstrated to be effective at treating cancer metastasis. Without some proof- of-principal experiment, it is not possible to determine if only blocking CML and not other activators of RAGE, such as HMGB1 and S100P, would have a therapeutic effect. Finally, there would be no reason to choose CML as a target for a cytotoxic antibody to treat metastatic cancer, without some experiments to eliminate the most common failure mechanism of cancer antibodies. Withdrawal of these grounds of rejection is respectfully requested.
Examiner’s Response to Traversal:  Applicant’s arguments have been carefully considered but are not found persuasive.  
Applicant argues that, before their work, it was unpredictable that their antibody treatment for cancer is safe and effective.  This is not the case.  As discussed on record, Logsdon teaches that blocking RAGE activation in vivo has been shown to be beneficial in cancer treatment.  Their RAGE antagonist peptides can treat breast cancer.  See page 29 of the action dated 08/12/2020.  Anti-CML antibodies would block RAGE activation as they sequester its ligands.  Thus, the method claimed here is predictably safe and effective as it uses a RAGE antagonist. Furthermore, all art of record adds to the obviousness of the instant methods rejected here and what they add to the obviousness argument would not be read by one of ordinary skill in this art as ineffective or unsafe. Said another way, the art of record is not used nor interpreted by anyone to teach unsafe methods of treating cancer nor ineffective ones. Thus, owed to the success of similar antagonists, use of the recited antibody to treat cancer such as breast cancer is predictably safe and effective.  Thus, the examiner never stated the obvious method being reasonably predictable was not required for obviousness.  However, Applicant is reminded that an absolute guarantee of success is not required for obviousness and should they be seeking this from the combined teachings of the art then it is they who are applying an incorrect legal standard and such arguments are not persuasive.
Applicant then argues that RAGE is activated by many different ligands in the case of cancer and so there is no reason to think targeting CML alone will affect the tumor.  This is not persuasive as these arguments are not commensurate in scope with the claims which do not require only administration of a single antibody owed to the open transitional phrases.  Furthermore, the claims allow for other mechanisms of action and so even if Applicant could rebut one of them, which they have not owed to the combined teachings of the art, the other mechanism provides for predictable treatment of the cancer.   Schmidt, as stated previously calls out CML as capable of causing RAGE signaling.  Thus, for the reasons of record, it is clear that CML is a target for inhibition of RAGE signaling.  That the antibody of instant claims inhibits all of RAGE signaling is not required by the claims.  For predictability, this is certainly not required since the soluble RAGE antagonists discussed from the prior art were never stated to neutralize all RAGE signaling. Yet, they inhibit tumor growth. Thus, it is the opinion of the examiner that mechanism 1 discussed by Applicant’s above, treatment of tumor via inhibition of RAGE signaling with the anti-CML antibody is obvious.  
Applicant then argues that the examiner has failed to point to any teaching of why one of ordinary skill in this art would choose CML as a target for an anti-cancer cytotoxic antibody.  However, review of the rejections of record reveals that such reasoning was provided.  For example, see pages 30-31 of the action dated 08/12/2020 where it is discussed that both Van Heijst and Bachmeier teach CML expression by cancer cells like metastatic breast cancer cells.  Bachmeier was cited as stating CML formation is a tumor cell-associated process.  Thus, it is the opinion of the examiner that the record already makes clear why CML is an obvious target antigen for the anti-cancer antibodies of the obvious method.  
Applicant then states that for a finding of obviousness, one of skill in this art must have done the experiment and shown reasonable expectation of success.  However, Applicant is fully aware that working examples are not required.  Furthermore, they again require an incorrect legal standard as this is a 103 rejection.  Therefore, the art has not carried out the method claimed, which would be an anticipatory reference.  Thus, it is not logical that the exact claimed method must have been carried out before a finding of obviousness, giving a guarantee of success not required for obviousness.  Rather, the combined teachings must establish a reasonable expectation of success as they have done for the reasons of record.
Applicant then attacks O’Keefe individually.  This does not obviate a rejection based on multiple references.  What O’Keefe lacks is provided by the other references for the reasons of record.  Therefore, this argument cannot be found persuasive.
It is noted that Applicant cites Logsdon as saying that CML is the most common type of AGE in vivo.
Otherwise Applicant merely summarizes Logsdon and presents no persuasive arguments.
Applicant then attacks Schmidt individually but this does not obviate this rejection based on a combination of references. 
Applicant attacks Van Heijst individually and this is not persuasive for the reasons above.  While Van Heijst does not teach treatment of cancer with anti-CML antibodies, Applicant is reminded that the reference does teach such antibodies.  
Applicant attacks Bachmeier individually and this does not obviate this rejection.  See above.
Again, Applicant seems to demand a piece of art that treats cancer with an anti-CML antibody.  However, obviousness does not require such anticipation of the claims and Applicant is applying the incorrect legal standard.  None of Applicant’s arguments over the lack of an anticipatory reference or a reference that treats cancer with an anti-CML antibody is persuasive as such are not required for a finding of obviousness here in view of all of the combined teachings already of record for the reasons of record.
Furthermore, Applicant fails to discredit any mechanism of action of the anti-CML antibody proposed by the examiner.
Applicant presents an old argument over lack of evidence of knowledge of how anti-cancer antibodies work.  Not only is such an argument illogical since medical professionals tend to understand the mechanism of action of a drug they use, it has also already been addressed on record and is not persuasive for the reasons of record.  Also, Applicant highlights such are well-known by the art they cited and so render their own arguments moot.
Though Scott provides suggested guidelines for safety and efficacy they make clear that both safety and efficacy do vary.  Therefore, Scott only highlights the best case scenarios for safety and efficacy of an anti-cancer antibody.  However, best case is not the only case required for some efficacy and safety and so for the reasons of record, the claims are still obvious here.  For example, Applicant discusses cetuximab above.  This antibody treats cancer but this antibody binds a ubiquitous receptor EGFR and so does not follow all the guidelines of Scott.  Thus, such are clearly not required by one of ordinary skill in this art to identify a viable anti-cancer antibody which the anti-CML antibody of the obvious method certainly would be expected to be.
Applicant then asserts that no teaching as rationale as been provided in the obviousness rejection.  This is incorrect for all the obviousness rejections.  Each sets forth clear teachings from the art cited that contribute to the obviousness of the claims.  Therefore, this assertion by Applicant is baseless.  If Applicant wants a written motivation, then they are reminded this is not required.  There is no requirement that an “express, written motivation to combine must appear in prior art references before a finding of obviousness.” See Ruiz v. A.B. Chance Co., 357 F.3d 1270, 1276, 69 USPQ2d 1686, 1690 (Fed. Cir. 2004).
With respect to Applicant’s argument over off-target effects, this would only be identified in vivo and Applicant stated above in vivo experiments are not required and the examiner agrees and so they invalidate this argument by them.
With respect to requirement for in vitro experiments to show anti-CML antibodies can kill cancer cells or inhibit their growth, the examiner maintains his position that the art has already pointed out enough facts to support a reasonable conclusion that such antibodies would be effective.  All these facts are in the rejections of record.  Applicant provides no reason why an antibody would not bind its target for example and why after said binding ADCC and CDC would not occur for example or why steric hindrance between RAGE and CML would not occur.  Thus, they have failed to obviate this rejection with their arguments.  Applicant summarized the mechanisms proposed for the antibody of the obvious method but failed to point to any reason why these clearly obvious mechanisms would not be functional with an anti-CML antibody, which the art knew before filing of the instant application could be made.  Absent any reason to doubt the capacity of an antibody to yield these mechanisms, one can only conclude, and rightly so, that the antibody will perform as expected.  Thus, the claims are nothing but obvious. 
Applicant is simply demanding way more from the art than one of ordinary skill in this art needs to find the claims obvious.  Applicant uses improper legal standards and the rejections under 103 are all maintained.
In truth, there is no reason it would not be effective at an optimized dose as it can clear cancer cells as previously discussed.  Safety can also be controlled via administration route, such as intratumoral route to provide the antibody directly to the tumor as previously discussed on record, as well as by dose optimization. Also, Gruber teaches use of anti-AGE antibodies to treat cells and remove them and so such would be interpreted as safe and effective. Thus, a finding that the obvious method is safe and effective is not unexpected.  

Claims 46-47 remain and claims 1, 10-13, 41-42, 45, 48, and 50 remain rejected under 35 U.S.C. 103 as being unpatentable over O’Keefe (US7470521, published 12/30/2008), in view of Logsdon (US2010/0249038, published 09/30/2010), Schmidt (US2004/0142391, published 07/22/2004), Van Heijst (Ann. N.Y. Acad. Sci. Vol. 1043, Pg. 725-733, 2005), and Bachmeier (Ann. N.Y. Acad. Sci. Vol. 1126, Pg. 283-287, 2008) as applied to claims 1, 10-14, 16-17, 41-42, 44-45, and 50 previously, and further in view of Gruber (US2013/0243785, published 09/19/2013).
Applicant’s Arguments: No additional arguments are presented over this specific rejection.
Examiner’s Response to Traversal:  Applicant’s arguments have been carefully considered but are not found persuasive for the reasons supra in the rebuttal to all of Applicant’s 103 arguments and for these reasons this rejection also stands.

Claim 49 remains rejected under 35 U.S.C. 103 as being unpatentable over O’Keefe (US7470521, published 12/30/2008), in view of Logsdon (US2010/0249038, published 09/30/2010), Schmidt (US2004/0142391, published 07/22/2004), Van Heijst (Ann. N.Y. Acad. Sci. Vol. 1043, Pg. 725-733, 2005), and Bachmeier (Ann. N.Y. Acad. Sci. Vol. 1126, Pg. 283-287, 2008) as applied to claims 1, 10-14, 16-17, 41-42, 44-45, and 50 previously, and further in view of Thomas (US2017/0240632, priority to 10/16/2014).
Applicant’s Arguments:  No additional arguments are presented over this specific rejection.
Examiner’s Response to Traversal:  This rejection stands for the reasons of record since Applicant did not address it.  If they meant to argue the same as in the first 103 here as well, then for the reasons supra this rejection also stands.  

Claims 1, 10-13, 41-42, 45, 48-50, and 55-56 remain and new claims 57-58 are rejected under 35 U.S.C. 103 as being unpatentable over O’Keefe (US7470521, published 12/30/2008, previously cited), in view of Logsdon (US2010/0249038, published 09/30/2010, previously cited), Schmidt (US2004/0142391, published 07/22/2004, previously cited), Van Heijst (Ann. N.Y. Acad. Sci. Vol. 1043, Pg. 725-733, 2005, previously cited), Bachmeier (Ann. N.Y. Acad. Sci. Vol. 1126, Pg. 283-287, 2008, previously cited), Kanda (US2003/0115614, published 06/19/2003), and Thomas (US2017/0240632, priority to 10/16/2014, previously cited).
Applicant’s Arguments:  No additional arguments are presented over this specific rejection.
Examiner’s Response to Traversal:  Applicant’s arguments have been carefully considered but are not found persuasive for the reasons supra in the rebuttal to all of Applicant’s 103 arguments and for these reasons this rejection also stands.  This rejection is also made for new claims 57-58 for the reasons of record which already address all of their limitations.

New Objections
Claim Objections
Applicant is advised that should claim 57 be found allowable, claim 58 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).  Here, the only difference in the methods, which both require cytotoxic antibodies, which will necessarily kill the target cells, is semantics and so this warning is made.

Conclusion
Claims 26 and 54 are objected to for depending on rejected claims.
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D ALLEN whose telephone number is (571)270-3497. The examiner can normally be reached Mon-Fri 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael Allen/Primary Examiner, Art Unit 1642